Citation Nr: 1760225	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to ensure a complete record upon which to decide the claims on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Several records refer to a February 21, 2008 VA audiological test that is currently unassociated with the electronic claims file.  A December 2011 VA examination report states that "a hearing test conducted at TVAMC on 2/21/08 showed normal hearing thresholds . . . with the exception of a mild high frequency hearing loss . . . above 3000Hz bilaterally."  The February 2012 rating decision substantially mirrors this statement, except it clarifies that the record is from the Tuskegee VA Medical Center.  However, the March 2014 Statement of the Case reflects that "outpatient treatment records from VA Medical Center Tuscaloosa show a diagnosis of bilateral hearing loss on February 21, 2008, during an audiology consult." 

The earliest VA treatment record associated to the electronic claims file is a November 2008 weight management note.  Several "active problems lists" within available VA treatment records reflect a February 13, 2008 entry of hearing loss.  In light of the numerous and inconsistent references to evidence relevant to the claims at issue, the RO must retrieve outstanding VA treatment records in order to facilitate the Board's review of the evidence prior to promulgation of a decision.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA medical records-particularly those created prior to November 2008, to include the abovementioned February 2011 audiological records.  If such records are unavailable, document and associate the reasons with the claims file, and inform the Veteran and his representative.

2. After completing the above and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

